Citation Nr: 1047895	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
left knee instability.

2.  Entitlement to a disability rating greater than 20 percent 
for chronic lumbar strain with degenerative changes, L1-L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the Veteran's claim of 
service connection for left knee instability and assigned a 
10 percent rating.  The RO also assigned a separate 10 percent 
rating for pain due to left knee arthritis (which it 
characterized as chondromalacia of the left patella).  This 
matter also is on appeal of an October 2007 rating decision in 
which the RO denied the Veteran's claim for a disability rating 
greater than 20 percent for chronic lumbar strain with 
degenerative changes, L1-L5.  A Travel Board hearing was held at 
the RO in July 2009 before the undersigned Acting Veterans Law 
Judge and a copy of the hearing transcript has been added to the 
record.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-
connected left knee instability is manifested by, at worst, 
complaints of left knee pain and mild instability.

2.  The competent evidence shows that the Veteran's service-
connected chronic lumbar strain with degenerative changes, L1-L5, 
is manifested by, at worst, continuing complaints of back pain 
and flexion limited to between 30 and 60 degrees.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2010).

2.  The criteria for a disability rating greater than 20 percent 
for chronic lumbar strain with degenerative changes, L1-L5, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DC 5242-5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

With respect to the Veteran's increased rating claim for left 
knee instability, the Board notes that, in a letter issued in 
August 2007, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  This letter informed the appellant to submit medical 
evidence showing that his service-connected left knee instability 
had worsened.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

With respect to the Veteran's higher initial rating claim for 
chronic lumbar strain with degenerative changes, L1-L5, the Board 
notes that this claim is a "downstream" element of the RO's 
grant of service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In August 2007, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for left knee 
instability.  The evidence also does not support assigning a 
higher initial rating for chronic lumbar strain with degenerative 
changes, L1-L5.  Because the Veteran was fully informed of the 
evidence needed to substantiate his claims, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the August 2007 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board thus finds that VA has complied with VCAA's 
duty to notify.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice was provided in August 2007 prior to the 
currently appealed rating decision issued in October 2007; thus, 
this notice was timely with respect to the Veteran's increased 
rating claim for chronic lumbar strain with degenerative changes, 
L1-L5.  Because this claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect 
in the notices provided to the Veteran and his service 
representative has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board acknowledges that pre-adjudication VCAA notice was not 
issued to the Veteran and his service representative on the issue 
of entitlement to service connection for left knee instability.  
To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
issued in September 2006 was fully favorable to the Veteran on 
the issue of service connection for left knee instability, and 
because the Veteran was fully informed of the evidence needed to 
substantiate this claim, the Board finds no prejudice to the 
Veteran in proceeding with the present decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held 
that, in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected left knee 
instability and service-connected chronic lumbar strain with 
degenerative changes, L1-L5.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected left knee 
instability and service-connected chronic lumbar strain with 
degenerative changes, L1-L5, are more disabling than currently 
evaluated.  He specifically testified before the Board in July 
2009 that he had fallen multiple times due to his left knee 
giving way and was required to use a cane for ambulation.  He 
also testified that his gait made him waddle like a duck because 
of the extreme curvature in his spine.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

With respect to the Veteran's higher initial rating claim for 
left knee instability, where an appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  Staged 
ratings can be assigned for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected left knee instability currently 
is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
DC 5257 (other knee impairment).  See 38 C.F.R. § 4.71a, DC 5257 
(2010).  A 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is assigned for moderate recurrent subluxation or lateral 
instability of the knee.  A maximum 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability of the 
knee.  Id.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where a Veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate for 
functional loss, which comports with the principle underlying 
Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the 
same manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not 
be employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of the 
knee involve different symptomatology and separate ratings 
specifically are allowed under the Rating Schedule with x-ray 
evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
In this case, as noted in the Introduction, the Veteran already 
is in receipt of a separate 10 percent rating for pain due to 
chondromalacia of the left patella.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 10 percent for the 
Veteran's service-connected left knee instability.  The competent 
medical evidence shows that the Veteran's service-connected left 
knee instability is, at worst, mildly disabling.  The Board 
acknowledges that the Veteran injured his left knee and had 
arthroscopic surgery on the left knee during active service.  On 
VA joints examination in June 1993, just one month after his 
separation from active service in May 1993, the Veteran stated 
that, as long as he did not exercise the knee, it was okay.  He 
denied experiencing any left knee locking for the previous 6 or 
7 months.  When his left knee locked, he rested it for a few 
minutes and it returned to flexibility.  He reported that, while 
running in 1990 during active service, he stepped in to a hole 
and injured his left knee.  This was followed by swelling and 
locking of the knee and arthroscopic surgery.  Objective 
examination showed no limp, an ability to squat easily, and an 
ability to walk on his heels and toes easily, no left knee 
swelling or deformity, several arthroscopic scars of the left 
knee, no lateral instability of the left knee, and slight 
tenderness over the medial joint space of the left knee.  Range 
of motion testing showed flexion to 120 degrees and extension to 
180 degrees.  X-rays of the left knee showed an ovoid radiolucent 
structure which was highly suggestive of a benign lesion possibly 
located in the posterior aspect of the femur and an otherwise 
normal left knee.  The diagnosis was status-post operative 
arthroscopic surgery of the left knee with residuals of recurrent 
locking of the knee. 

On VA general medical examination in June 1993, the Veteran's 
complaints included left knee locking.  Physical examination 
showed he was bent over due to back pain and his gait was 
unsteady.  It was noted that the Veteran experienced limited left 
knee flexion because of pain.  The diagnoses included left knee 
pain.

On VA outpatient treatment in November 2005, the Veteran 
complained that, while coming down steps, it felt like his left 
knee hyperextended and also complained of pain in the posterior 
left knee.  He denied any locking or giving way.  Physical 
examination showed he limped, local tenderness at the posterior 
left knee, a full range of motion, no evidence of instability or 
dislocation, and good strength and muscle tone.  The assessment 
was left knee sprain.

In May 2006, the Veteran submitted several lay statements from 
his co-workers concerning his service-connected left knee 
instability.  In these statements, the Veteran's co-workers 
described how he reported experiencing daily left knee pain, 
difficulty walking, and walked with a limp due to his left knee 
pain.

On VA examination in August 2006, the Veteran complained of 
progressively worse left knee pain since an in-service left knee 
injury in 1990.  The VA examiner stated that he reviewed the 
Veteran's medical records.  The Veteran reported that he limited 
his physical activity due to left knee pain.  No assistive aids 
were needed for walking.  No constitutional symptoms or 
incapacitating episodes of arthritis were present.  The Veteran 
also reported that he was able to stand for more than 1 but less 
than 3 hours and was unable to walk more than a few yards.  He 
reported further that he experienced left knee giving way, 
instability, pain, stiffness, weakness, weekly episodes of 
locking, and repeated effusion.  He denied experiencing any 
episodes of dislocation or subluxation.  He stated that he 
experienced weekly flare-ups of left knee pain which were 
moderate in severity.  He also stated that he experienced left 
knee inflammation.  Physical examination showed an antalgic gait 
and evidence of abnormal weight bearing and abnormal shoe wear 
pattern on the right shoe.  Range of motion testing of the left 
knee showed extension to 110 degrees and flexion to 105 degrees.  
Pain limited the Veteran's extension from 0 to -5 degrees due to 
pain and limited his flexion from 0 to 90 degrees due to pain.  
No inflammatory arthritis or joint ankylosis was present.  There 
was left knee grinding, mild medial/lateral instability of the 
left knee, and subpatellar tenderness in the left knee.  X-rays 
of the left knee showed no significant osseous or joint 
pathology.  The Veteran reported that his employer had reduced 
his 8-hour work day to a 4-hour work day to accommodate his 
limited endurance.  The diagnosis was left knee chondromalacia 
patellae.

In a February 2007 lay statement, the Veteran's wife stated that 
she had witnessed him having difficulty walking, getting in and 
out of a vehicle, and going up and down stairs.  She also stated 
that the Veteran experienced severe left knee pain at times and 
complained constantly that his left knee bothered him.  She 
stated further that she had seen the Veteran's left knee give out 
on him and cause him to fall.

VA x-rays of the Veteran's left knee in February 2007 showed mild 
to moderate knee joint narrowing medially with minimal sharpening 
of the tibial spines and very early femorotibial shift and 
chondrocalcinosis.

VA magnetic resonance imaging (MRI) scan of the left knee in July 
2007 showed intact tendons, mild degenerative signal alteration 
involving the posterior horn of the medial meniscus but no frank 
medial or lateral meniscal tear, findings suggesting posterior 
cruciate ligament strain versus mild partial tear or anterior 
cruciate ligament (ACL) strain versus partial tear although the 
ACL appeared normal with intact fibers seen along the entire 
length of this structure.  The MRI scan also suggested probable 
at least mild articular cartilage degeneration.  

On VA outpatient treatment in August 2007, the Veteran complained 
of left knee pain and giving out of the left knee in the previous 
4 years.  He reported experiencing left knee pain and discomfort 
for the previous 4 years.  His in-service left knee surgery was 
noted.  He reported that his left knee had been bothering him and 
giving out on him occasionally.  He denied any left knee locking.  
He also reported falling down on many occasions because his left 
knee had given out on him.  Physical examination of the left knee 
showed complete extension and flexion to 135 degrees, a healed 
scar, and tenderness over the medial and lateral joint lines.  X-
rays of the left knee did not show any significant evidence of 
any soft tissue calcification in to the knee joint.  The 
impression was internal derangement of the left knee.  The 
Veteran was advised to undergo arthroscopic surgery of the left 
knee.

The Veteran had arthroscopic surgery of the left knee at a VA 
Medical Center on January 9, 2008.  The pre-operative diagnosis 
was internal derangement of the left knee.  There were no 
complications.  The post-operative diagnoses were internal 
derangement of the left knee, a torn lateral meniscus, and 
osteochondritis patella.  

On VA outpatient treatment on January 11, 2008, it was noted that 
the Veteran was being seen for post-operative follow-up after his 
left knee arthroscopic surgery.  He reported that he was doing 
fine with no problems, no effusion or swelling, no sign of 
infection, and no drainage.  He was walking on his crutches.  He 
was scheduled for suture removal at the end of January.

The Veteran reported to the emergency room (ER) at a VA Medical 
Center on January 21, 2008, complaining of a swollen and 
uncomfortable left knee.  He reported that, at an arthroscopy on 
January 9, fluid had been aspirated from his knee and he was told 
to report to the ER if his knee filled with fluid again.  
Physical examination showed mild swelling of the left knee on the 
lateral side, no tenderness, and no restricted movements.  The 
assessment was mild left knee effusion, status-post arthroscopic 
surgery.

On VA outpatient treatment on January 24, 2008, the Veteran 
complained of pain and swelling in the left knee.  His recent 
arthroscopic surgery and ER visit were noted.  The Veteran 
reported that his knee was "tapped" at his ER visit.  Physical 
examination showed almost complete extension of the left knee 
with flexion up to about 95 degrees, 2+ to 3+ effusion of the 
left knee which did not seem to be very tense, swelling on the 
lateral surface of the left knee which the VA examiner believed 
was secondary to release on the lateral side of the knee.  This 
examiner also stated that he would not recommend repeated tapping 
of the left knee until this was necessary.  The impressions were 
post-operative arthroscopy of the left knee, synovectomy, lateral 
release, lateral meniscectomy, and chondroplasty patella.

On VA examination in April 2008, the Veteran complained of left 
knee pain which he rated as 4/10 on a pain scale (with 10/10 
being the worst pain), weakness, and stiffness.  He denied any 
left knee swelling, heat, or redness.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records, and VA electronic medical records.  The Veteran denied 
any flare-ups of left knee pain.  He reported that his left knee 
pain was aggravated with prolonged walking of 2-3 blocks and 
standing for 20-30 minutes.  He denied using any assistive 
devices (crutch, brace, cane, and corrective shoes).  His 
arthroscopic left knee surgery in January 2008 was noted.  He 
denied any left knee dislocation or other constitutional 
symptoms.  He stated that his job as a manager at a local Chili's 
required prolonged standing and walking and his left knee 
bothered him at work, although he had been performing his job.  
He reported missing 2-3 days per month of work due to his left 
knee pain.  He was completely independent in his activities of 
daily living, transfer, and ambulation.  

Physical examination in April 2008 showed a limping gait, an 
inability to walk on his toes although he performed tandem 
walking, mild tenderness in the medial and lateral joint lines 
and suprapatellar area of the left knee, and no swelling, 
deformity, or effusion in the left knee.  Range of motion testing 
of the left knee showed full extension both actively and 
passively with discomfort at the endpoint, an inability to bend 
the knee completely, and flexion to 80 degrees both actively and 
passively with pain at the endpoint.  Repetitive range of motion 
testing did not change the Veteran's left knee range of motion.  
There was mild (slight) instability or laxity to medial and 
lateral collateral ligaments.  There was no unusual shoe wear 
pattern.  With regard to the DeLuca factors, the VA examiner 
stated that it would be pure speculation to state whether there 
would be weakness, incoordination, and lack of endurance or 
change in range of motion with a flare-up of left knee pain.  X-
rays of the left knee showed minimal degenerative changes without 
evidence of significant joint space loss.  The diagnosis was 
degenerative joint disease of the left knee with status-post 
arthroscopic surgery.

The Veteran testified at his July 2009 Board hearing that he had 
fallen on multiple occasions in the previous year due to his left 
knee giving way on him.  He also testified that, after he had 
reported to the ER for treatment of left knee swelling in January 
2008, more than 50 cubic centimeters (cc's) of fluid were drained 
from his left knee.  The Veteran stated that he used a cane for 
ambulation to prevent himself from falling when his left knee 
gave way.  Following this hearing, the Veteran submitted lay 
statements from 7 of his co-workers in which they described the 
Veteran's complaints of left knee pain and difficulty performing 
his job as a result of his complaints of left knee pain.

The Board acknowledges the Veteran's continuing complaints of 
left knee pain.  The competent medical evidence shows instead 
that the Veteran's service-connected left knee instability is, at 
worst, mildly disabling.  Slight tenderness over the medial joint 
space of the left knee and no lateral instability were noted on 
VA joints examination in June 1993, approximately 1 month 
following the Veteran's service separation.  A full range of 
motion on left knee flexion and extension also was noted on VA 
joints examination in June 1993, although limited left knee 
flexion was noted on VA general medical examination later that 
same month.  In November 2005, the Veteran was diagnosed as 
having a left knee strain.  He denied any locking or giving way.  
Physical examination showed local tenderness at the posterior 
left knee, a full range of motion, and no evidence of instability 
or dislocation.  VA examination in August 2006 again found a full 
range of motion of the left knee although pain limited flexion 
and extension.  No inflammatory arthritis or joint ankylosis was 
present.  There was left knee grinding, mild medial/lateral 
instability of the left knee, and subpatellar tenderness in the 
left knee.  The diagnosis was left knee chondromalacia patellae.  
As noted above, a separate 10 percent rating has been assigned 
for chondromalacia patella of the left knee.  X-rays of the left 
knee in February 2007 showed mild to moderate knee joint 
narrowing medially.  

Although the Veteran testified in July 2009 that he was required 
by his VA treating physician to use a cane for ambulation to 
prevent falls when his left knee gave way, there is no evidence 
in the Veteran's available VA outpatient treatment to support 
this assertion.  In fact, the Veteran specifically denied using 
any assistive devices, to include a cane or a knee brace, and was 
completely independent in his ambulation at his most recent VA 
examination in April 2008.  The Veteran also testified in July 
2009 that more than 50 cc's of fluid had been aspirated from his 
left knee during his ER visit in January 2008.  There again is no 
support in the Veteran's VA outpatient treatment records, 
including records of his ER visit in January 2008, to support 
this assertion.  Although the Veteran complained of left knee 
pain and swelling when he was in the ER in January 2008, 
approximately 2 weeks after his left knee arthroscopic surgery, 
there is no indication that any fluid was drained from his left 
knee at that time.  The Board notes that the Veteran also 
reported when he went to the ER in January 2008 that his left 
knee had been "tapped" or drained at the time of his left knee 
arthroscopic surgery earlier that same month.  A review of the 
operative report from the Veteran's January 2008 left knee 
arthroscopic surgery also does not indicate that any fluid was 
drained or aspirated from his knee at that time.  

The Veteran's service representative has contended that the most 
recent VA examination report dated in April 2008 is inadequate.  
Specifically, the service representative has argued that the VA 
examiner's determination in April 2008 that it would be "pure 
speculation" to state whether there would be weakness, 
incoordination, and lack of endurance or change in range of 
motion with a flare-up of left knee pain rendered the examination 
report inadequate for VA rating purposes.  The Board notes in 
this regard that the Court has held that, when VA undertakes to 
provide a Veteran with an examination, that examination must be 
adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The Court also has held that medical opinions using 
the "mere speculation" language, without more, generally are 
disfavored because they are inconclusive as to the origin of a 
disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained 
that opinions which contain the "mere speculation" language, 
without more, amount to 'nonevidence' neither for nor against the 
claim because service connection may not be based on speculation 
or remote possibility.  See Bloom v. West, 12 Vet. App. 185 
(1999) (holding that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  The Court 
recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), 
that, when a medical examiner concludes that he or she is unable 
to provide a nexus opinion without speculation, this alone does 
not make the medical opinion inadequate; a medical opinion with 
such language may be adequate if the examiner sufficiently 
explains the reasons for this inability.  Id. at 389-90.  See 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that 
speculative opinion is not legally sufficient to establish 
service connection).  Before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, 
however, the examiner must explain the basis for such an opinion 
or the basis must otherwise be apparent in the Board's review of 
the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (finding that a medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  Furthermore, VA must ensure that 
any medical opinion, including one that states no conclusion can 
be reached without resorting to speculation, is "based on 
sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009). Therefore, it must be clear from 
either the examiner's statements or the Board's decision that the 
examiner has considered "all procurable and assembled data" by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 
(2007).  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  

In this case, the Board finds that, although the VA examiner 
stated in April 2008 that it would be "pure speculation" to 
comment on the DeLuca factors in terms of the Veteran's service-
connected left knee instability, the April 2008 VA examination 
report is adequate for VA rating purposes.  See also 38 C.F.R. § 
4.2.  The VA examiner specifically provided "sufficient facts or 
data" for the diagnosis of degenerative joint disease of the 
left knee with status-post arthroscopic surgery that he offered 
in April 2008.  See Nieves-Rodriguez, 22 Vet. App. at 302.  This 
examiner reviewed the Veteran's claims file, including his 
service treatment records, and VA electronic medical records.  He 
also obtained a complete medical history from the Veteran 
concerning his service-connected left knee instability.  He noted 
the reported impact of the Veteran's service-connected left knee 
instability on his employment and found that the Veteran was 
completely independent in his activities of daily living, 
transfer, and ambulation.  The VA examiner also conducted a 
thorough physical examination of the Veteran, including range of 
motion testing and repetitive range of motion testing of the left 
knee, and reviewed the Veteran's left knee x-rays.  Because the 
VA examiner in April 2008 considered "all procurable and 
assembled data" by obtaining all tests and records that might 
reasonably illuminate the medical analysis, see Daves, 21 Vet. 
App. at 46, and because the VA examiner's April 2008 opinion is 
not being used for the purpose of determining the etiology of a 
claimed disability, the Board finds that the April 2008 VA 
examination report is adequate for VA rating purposes.

At the Veteran's most recent VA examination in April 2008, 
physical examination showed mild tenderness in the medial and 
lateral joint lines and suprapatellar area of the left knee, and 
no swelling, deformity, or effusion.  Range of motion testing of 
the left knee showed full extension both actively and passively 
with discomfort at the endpoint and flexion to 80 degrees both 
actively and passively with pain at the endpoint.  Repetitive 
range of motion testing did not change the Veteran's left knee 
range of motion.  There was mild (slight) instability or laxity 
to medial and lateral collateral ligaments and no unusual shoe 
wear pattern.  In summary, the Board finds that the Veteran's 
service-connected left knee instability has been, at worst, 
mildly disabling throughout the appeal period.  The Veteran also 
has not identified or submitted any competent evidence, to 
include a medical nexus, which demonstrates that his service-
connected left knee instability is manifested by moderate or 
severe recurrent subluxation or recurrent instability such that 
an initial rating greater than 10 percent is warranted under 
DC 5257.  See 38 C.F.R. § 4.71a, DC 5257 (2010).  Thus, the Board 
finds that the criteria for an initial rating greater than 
10 percent for left knee instability have not been met.

The Veteran also is not entitled to a separate compensable rating 
for limitation of motion of the left knee.  As noted above, VA's 
General Counsel has held that limitation of motion and 
instability of the knee involve different symptomatology and 
separate ratings specifically are allowed under the Rating 
Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  In this case, as noted elsewhere, the 
Veteran is in receipt of a separate 10 percent rating for left 
knee pain due to chondromalacia of the left patella.  The 
objective medical evidence of record shows that the Veteran does 
not experience limitation of motion in the left knee on flexion 
or extension to a compensable degree.  For example, the Veteran 
had a full range of left knee motion on VA examination in June 
1993 and on VA outpatient treatment in November 2005.  VA 
examination in August 2006 again found a full range of left knee 
motion although it was limited by pain on flexion and extension.  
VA outpatient treatment in August 2007 found complete flexion and 
extension in the left knee.  VA outpatient treatment in January 
2008 noted almost complete extension and flexion to 95 degrees.  
Finally, at the Veteran's most recent VA examination in April 
2008, he had full left knee extension actively and passively with 
pain at the end and flexion to 80 degrees actively and passively 
with pain at the end.  There were no changes in the Veteran's 
left knee range of motion on repetitive testing.  The Board 
observes that a compensable disability rating for flexion 
requires flexion limited to 45 degrees or less.  See 38 C.F.R. 
§ 4.71a, DC 5260.  A compensable disability rating for extension 
requires extension limited to 10 degrees or more.  See 38 C.F.R. 
§ 4.71a, DC 5261.  The Veteran has not identified or submitted 
any competent evidence, to include a medical nexus, demonstrating 
his entitlement to a separate compensable rating for limitation 
of motion of the left knee.  And no arthritis has been seen on x-
rays or on repeated physical examination of the Veteran.  
Accordingly, the Board finds that the criteria for a separate 
compensable rating for limitation of motion of the left knee are 
not met.

Because the Veteran's service-connected left knee instability has 
exhibited the same mildly disabling symptoms throughout the 
appeal period, a staged rating for this disability is not 
warranted.  See Fenderson, 19 Vet. App. at 119.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater than 
20 percent for chronic lumbar strain with degenerative changes, 
L1-L5.  The recent medical evidence shows that the Veteran's 
service-connected low back disability is manifested by, at worst, 
continuing complaints of back pain (as noted on VA examination in 
August 2007).  At this examination, the Veteran complained of 
progressively worse low back pain since an in-service motor 
vehicle accident in which he injured his back.  He also 
complained of low back fatigue, decreased motion, stiffness, 
weakness, and spasms.  He stated that, when he stood for any 
length of time, his back started aching and sent shooting pains 
through his hips and down his legs.  The Veteran reported a 
history of urinary urgency, frequency, and nocturia.  He stated 
that his daytime voiding interval was every 1-2 hours and he 
voided 4 times a night.  He also reported a history of falls and 
unsteadiness although he was not sure how much of this history 
was related to his back and numbness in his hips.  He described 
his low back pain as constant, severe daily pain which radiated 
down his thighs.  He stated that he experienced severe weekly 
flare-ups of low back pain which lasted for hours.  He stated 
that he only was able to work 25 hours a week due to his low back 
pain which limited his motion.  He also reported wearing a back 
brace and an inability to walk more than a few yards.  

Physical examination in August 2007 showed muscle spasms, 
guarding, pain with motion, tenderness, and weakness in the 
thoracic sacrospinalis.  The muscle spasm, localized tenderness 
or guarding was severe enough to be responsible for an abnormal 
gait or abnormal spinal contour.  Inspection of the spine showed 
the pelvis was tilted left and scoliosis was present.  The 
Veteran appeared to have more pronounced muscle mass on the right 
side of his spine.  His gait was antalgic, waddling, and with 
poor propulsion.  There was normal muscle tone and no muscle 
atrophy.  There was normal sensation in all extremities except a 
mild decrease to light touch and vibration on the right side from 
the lumbar spine to the hip region.  Reflexes were normal.  Range 
of motion testing of the thoracolumbar spine showed flexion to 
70 degrees actively with pain from 45-70 degrees, flexion to 
75 degrees passively with pain from 45-75 degrees, pain on 
enforcing isometric movement against resistance, and pain on 
active and passive motion.  Flexion was limited to 30-60 degrees 
on repetitive use due to pain.  Extension of the thoracolumbar 
spine was to 20 degrees with pain from 10-20 degrees, pain on 
resistance, and muscle spasms in the back muscles of the lumbar 
region.  There was pain on active and passive motion and after 
repetitive use.  Extension was limited to 5-15 degrees on 
repetitive use due to pain.  Right lateral flexion of the 
thoracolumbar spine was to 27 degrees with pain beginning at 
10 degrees.  Guarding and pain caused resistance to movement.  
There was pain on active and passive motion and after repetitive 
use.  Right lateral flexion was limited to 5-20 degrees on 
repetitive use due to pain.  Left lateral flexion of the 
thoracolumbar spine was to 30 degrees with pain beginning at 
10 degrees.  Guarding and pain limited isometric movement.  There 
was pain on active and passive motion and after repetitive use.  
Left lateral flexion was limited to 5-20 degrees on repetitive 
use due to pain.  Right lateral rotation of the thoracolumbar 
spine was to 24 degrees with pain throughout on active and 
passive motion and after repetitive use.  Right lateral rotation 
was limited to 0-15 degrees on repetitive use due to pain.  Left 
lateral rotation of the thoracolumbar spine was to 30 degrees 
with pain beginning at 5 degrees.  There was pain on active and 
passive motion and after repetitive use.  Left lateral rotation 
was limited to 5-24 degrees on repetitive use due to pain.  X-
rays of the lumbosacral spine showed no fracture and no 
significant degenerative changes.  The VA examiner noted that the 
Veteran was employed part-time and had lost 2 weeks of work in 
the previous 12-month period due to a hernia repair.  The Veteran 
also worked 25 hours per week due to a back problems.  The 
diagnosis was lumbosacral strain with muscle spasms.

The Veteran reported to the ER at a VA Medical Center in August 
2008 complaining of pain in his lower back and hips since he 
stepped in a hole the day before while mowing his yard.  He rated 
his low back pain as 4/10 on a pain scale and described it as 
sharp.  The Veteran stated that he had trouble walking in to the 
ER that day.  He denied any tingling, numbness, or bowel or 
bladder problems.  Physical examination of the spine showed 
tenderness to palpation of the right paraspinal area and mild 
paraspinal muscle spasm.  The impression was acute lumbar strain.

The Board acknowledges the Veteran's continuing complaints of low 
back pain.  There is no indication in the objective medical 
evidence of record, however, that he experienced any spine 
ankylosis such that a disability rating greater than 20 percent 
is warranted for his service-connected chronic lumbar strain with 
degenerative changes, L1-L5.  See 38 C.F.R. § 4.71a, DC 5242-
5237.  The medical evidence shows instead that the Veteran's 
service-connected low back disability is, at worst, mildly 
disabling (as seen on VA examination in September 2007).  At that 
examination, although the Veteran complained of a host of 
problems which he related to his service-connected low back 
disability, physical examination showed only muscle spasms, 
guarding, pain with motion, tenderness, weakness in the thoracic 
sacrospinalis, the pelvis was tilted left, and scoliosis.  The 
Veteran appeared to have more pronounced muscle mass on the right 
side of his spine.  His gait was antalgic, waddling, and with 
poor propulsion.  Flexion was limited to between 30 and 
60 degrees due to pain.  The Veteran also had normal muscle tone, 
no muscle atrophy, and normal sensation in all extremities except 
a mild decrease to light touch and vibration on the right side 
from the lumbar spine to the hip region.  X-rays of the 
lumbosacral spine in September 2007 showed no fracture and no 
significant degenerative changes.  It appears that the Veteran 
experienced an acute lumbar strain in August 2008 after he 
stepped in to a hole in his yard while mowing.  Although the 
Board recognizes that the Veteran testified in July 2009 that he 
had fallen repeatedly in the previous year, and although he 
attributed his falls to his service-connected low back 
disability, he previously had acknowledged to the VA examiner in 
September 2007 that he was not sure whether his falls and 
unsteadiness were due to this disability.  The Veteran has not 
identified or submitted any competent evidence, to include a 
medical nexus, which demonstrates his entitlement to a disability 
rating greater than 20 percent for his service-connected low back 
disability.  Thus, the Board finds that the criteria for a 
disability rating greater than 20 percent for service-connected 
chronic lumbar strain with degenerative changes, L1-L5, are not 
met.  Id.

The Board finally finds that, because the Veteran's service-
connected low back disability has exhibited the same mildly 
disabling symptoms throughout the appeal period, a staged rating 
for this disability is not warranted.  See Hart, 21 Vet. 
App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of extraschedular 
ratings for his service-connected left knee instability and/or 
for his service-connected low back disability.  38 C.F.R. § 3.321 
(2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 
(noting that the issue of an extraschedular rating is a component 
of a claim for an increased rating and referral for consideration 
must be addressed either when raised by the Veteran or reasonably 
raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected left knee instability and for his 
service-connected low back disability are not inadequate in this 
case.  Additionally, because neither of these disabilities has 
been more than mildly disabling throughout the appeal period, the 
diagnostic criteria adequately describe the severity and 
symptomatology of both of these service-connected disabilities.  
Moreover, the evidence does not demonstrate other related factors 
such as marked interference with employment and frequent 
hospitalization.  The Veteran reported at his VA examination in 
September 2007 that he was able to work only 25 hours in his 
current job due to his low back pain.  He also reported at his VA 
examination in April 2008 that, although his left knee bothered 
him, he had been performing his job.  He reported further in 
April 2008 that he had lost only 2-3 days per month from his job 
due to his service-connected left knee instability.  The Veteran 
also has submitted multiple lay statements from his co-workers 
alluding to the difficulties he experiences on the job due to his 
service-connected left knee and low back disabilities.  He did 
not indicate, and the medical evidence does not show, that he was 
hospitalized frequently for either his service-connected left 
knee instability or for his service-connected low back 
disability.  In light of the above, the Board finds that the 
criteria for submission for assignment of extraschedular ratings 
for either of these disabilities pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent for left 
knee instability is denied.

Entitlement to a disability rating greater than 20 percent for 
chronic lumbar strain with degenerative changes, L1-L5, is 
denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


